                          Case 8:19-bk-10832-CED                         Doc 156           Filed 11/26/20               Page 1 of 4
                                                              United States Bankruptcy Court
                                                                Middle District of Florida
In re:                                                                                                                 Case No. 19-10832-CED
Monument Brewing LLC                                                                                                   Chapter 11
       Debtor(s)
                                                     CERTIFICATE OF NOTICE
District/off: 113A-8                                                  User: admin                                                                 Page 1 of 2
Date Rcvd: Nov 24, 2020                                               Form ID: pdfADIdt                                                          Total Noticed: 1
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Nov 26, 2020:
Recip ID                 Recipient Name and Address
db                     + Monument Brewing LLC, c/o Nathan Hangen, 235 Apollo Beach #245, Apollo Beach, FL 33572-2251

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Nov 26, 2020                                            Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on November 24, 2020 at the address(es) listed
below:
Name                               Email Address
Brian R Hummel
                                   on behalf of Creditor Centra Funding LLC brh@replevin.com, FLservice@replevin.com

Brian T FitzGerald
                                   on behalf of Creditor Hillsborough County Tax Collector fitzgeraldb@hillsboroughcounty.org
                                   connorsa@hillsboroughcounty.org;stroupj@hillsboroughcounty.org;litigation@hillstax.org

Carlos E Sardi
                                   on behalf of Creditor Nisa Riverview LLC carlos@sardilaw.com

Charles A Carlson
                                   on behalf of Creditor H.S.W. Associates Inc. ccarlson@barnettbolt.com dharkness@barnettbolt.com;litigation@barnettbolt.com

Christopher J Emden
                                   on behalf of Interested Party U.S. Small Business Administration christopher.emden@usdoj.gov
                                   renee.erhardt@usdoj.gov;Beverly.lanier@usdoj.gov;CaseView.ecf@usdoj.gov
                         Case 8:19-bk-10832-CED                   Doc 156          Filed 11/26/20              Page 2 of 4
District/off: 113A-8                                           User: admin                                                    Page 2 of 2
Date Rcvd: Nov 24, 2020                                        Form ID: pdfADIdt                                             Total Noticed: 1
Kevin Alan Comer
                              on behalf of Interested Party Brad Jaocbs kevinacomer@yahoo.com

Melody G Anderson
                              on behalf of Creditor Centra Funding LLC mga@replevin.com

Nicole Peair
                              on behalf of U.S. Trustee United States Trustee - TPA Nicole.W.Peair@USdoj.gov

Samantha L Dammer
                              on behalf of Debtor Monument Brewing LLC sdammer@attysam.com service@tampalawadvocates.com

United States Trustee - TPA
                              USTPRegion21.TP.ECF@USDOJ.GOV


TOTAL: 10
               Case 8:19-bk-10832-CED                   Doc 156         Filed 11/26/20     Page 3 of 4
[Doepvhlt] [District Order Establishing Procedures for Video Hearings − Limited Parties]




                                             ORDERED.
Dated: November 24, 2020




                                     UNITED STATES BANKRUPTCY COURT
                                        MIDDLE DISTRICT OF FLORIDA
                                              TAMPA DIVISION
                                             www.flmb.uscourts.gov



In re:                                                                           Case No.
                                                                                 8:19−bk−10832−CED
                                                                                 Chapter 11

Monument Brewing LLC
dba Four Stacks Brewing Company




________Debtor*________/

                      ORDER ESTABLISHING PROCEDURES FOR VIDEO HEARINGS

   This order sets procedures to use at video hearings conducted in this case. Under Federal Rule of Civil
Procedure 43, made applicable in this case under Federal Rule of Bankruptcy Procedure 9017, the Court, for
good cause in compelling circumstances and with appropriate safeguards, may permit testimony in open court
by contemporaneous transmission from another location. The Centers for Disease Control has recommended
that all individuals practice "social distancing" and avoid close contact to prevent the spread of the COVID−19
virus. The Court finds that the need for social distancing constitutes good cause and compelling circumstances
to permit court hearings and testimony by video.

Accordingly, it is

   ORDERED:
   1. The hearing scheduled for December 7, 2020 at 01:30 PM (the "Hearing"), shall take place via ZOOM.

   2. Register for Zoom Meeting at https://pacer.flmb.uscourts.gov/fwxflmb/zoom/.

   3. Parties that wish to listen only, who do not anticipate active participation, or who lack technology to
participate by video may participate via CourtCall by calling (866−582−6878) for Judges Delano, Funk,
Jackson, Jennemann, McEwen, and Vaughn, or through Court Solutions (www.court−solutions.com) for
Judges Williamson and Colton, and following the procedures for telephonic appearances posted in the
Procedure Manual on the Court's website. To clarify, direct or cross examination of a witness is active
participation. No participant may question a witness or make an evidentiary objection using CourtCall or
              Case 8:19-bk-10832-CED               Doc 156       Filed 11/26/20        Page 4 of 4
Court Solutions.

    4. Witnesses must participate by video. Counsel for the party presenting the witness must coordinate all
aspects of the witness's participation including designating an estimated time when the witness will connect to
the video conference, establishing an off−line method to contact the witness, and implementing safeguards to
insure a witness is sequestered until called. The party sponsoring a remote witness is responsible for supplying
all exhibits, deposition transcripts and other needed papers prior to the hearing. Failure to properly sequester a
witness could result in sanctions against the attorney and the party calling the witness. Only one participant is
permitted per video link, i.e., each participant must use a separate computer and video camera to connect to the
Hearing.

    5. Under Federal Rule of Civil Procedure 43(a), made applicable by Federal Rule of Bankruptcy Procedure
9017, witnesses will testify remotely by contemporaneous transmission, will be sworn in by video, and their
testimony will be accepted and binding as if they were testifying live in the courtroom.

   6. During the Hearing, all participants must:

      a. Dress in appropriate court attire (if appearing by video);

      b. Mute their microphone when not speaking;

      c. Wait until called upon by the Court before speaking;

      d. Not speak over other participants;

      e. Participate from a quiet location; and

      f. Announce themselves prior to speaking.

   7. Parties are reminded about the requirements of Local Rule 9070−1 regarding the filing and use of
exhibits. The requirement in Local Rule 9070−1(c)(2) to provide additional paper copies of exhibits to be used
by witnesses is waived, except that a party shall deliver a binder or binders of exhibits at least forty−eight (48)
hours before the Hearing to:

      a. Any pro se party;

      b. Any party that requests a copy; and

      c. All witnesses.

   8. Participants are reminded that photographing, recording or further broadcasting the Hearing is strictly
prohibited. Violation of these prohibitions may result in sanctions. All hearings will continue to be recorded
using the Court's official digital recording system. The process for requesting an official transcript has not
changed.



   The Clerk is directed to serve a copy of this order on all interested parties.

*All references to "Debtor" shall include and refer to both of the debtors in a case filed jointly by two
individuals.
